The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION

Response to Amendment
This office action has been issued in response to the response filed 06/07/22.  Claims 1-20 are pending in this application. Applicant's arguments have been carefully considered, but are not persuasive in view of amended grounds of rejection necessitated by amendments to the claims.  The examiner appreciates Applicant's effort to distinguish over the cited prior art by amending the claims in an attempt to distinguish or clarify the claimed invention, however, upon further consideration and/or search, the claims remain unpatentable over the cited prior art for the reasons articulated in the “response to arguments” section below.  All claims pending in the instant application remain rejected and clarification and/or elaboration regarding why the claims are not in condition for allowance will hereafter be provided in order to efficiently further prosecution.   Accordingly this action is made FINAL.

Claim Rejections - 35 USC § 103
             The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Muchherla et al. (US PGPUB # 20180293003) in view of Kotte et al. (US PGPUB # 20150347296) & Jang et al (NPL titled “Efficient Garbage Collection Policy and Block Management Method for NAND Flash Memory”).  
	With respect to independent claims 1, 8 Muchherla discloses:  A system comprising: 
	a memory device; and a processing device, operatively coupled with the memory device [memory device & processing device, operatively coupled with the memory device - Muchherla fig 2-3], to perform operations comprising: 
	dividing a translation map into a plurality of portions of the translation map [a memory that is accessed via translation layer and mapping component may be divided into portions 430-1, 430-2 etc - Muchherla  fig 4 in view of “circuitry in controller 208 may include control circuitry for controlling access across memory devices 210-1, 210-2, . . . , 210-N and/or circuitry for providing a translation layer (e.g., a flash translation layer) between host 202 and memory system 204” – Muchherla 0039 & “memory management 340 component may include a mapping 346 component that may be configured to control mapping of memory blocks in the memory device(s)” – Muchherla 0054] [logical address regions are divisions of memory/translation map – Kotte abstract, 0001 in view of 0087, 0089-0090], each of the plurality of portions of the translation map corresponding to a plurality of blocks of the memory device [memory regions comprised of blocks and mapped via flash translation layer  - Muchherla  fig 4 in view of 0039, 0054 further in view of Kotte 0087-0090 teaching hot regions, comprised of plurality of blocks, mapped via portions of address translation table. In particular, 0087 of Kotte  teaches “FIG. 4 is a block diagram of a forward mapping table 402, physical address space 410, and bank data 430, in accordance with some embodiments. In some embodiments, forward mapping table 402 is used to translate a logical block address (LBA) from the perspective of a host (e.g., computer system 110, FIG. 1) to a physical address in a physical address space (e.g., physical address space 410) of a storage device … logical address space includes a plurality of regions and each region is 1 GB in size, the LBAs in the first 1 GB of the logical address space are in a first region (e.g., region 310-1, FIG. 3), the LBAs in the second 1 GB of the logical address space are in a second region (e.g., region 310-2, FIG. 3)” ];
	tracking a number of data access operations [block tracking 348 component – Muchherla fig 3] associated with each of a plurality of portions of the translation map [controller 308 may be configured to control wear leveling (garbage collection in view of Muchherla 0052 teaching “wear leveling may include garbage collection operations”) utilizing information that may be determined by the erase block tracking 348 component. For example, the erase block tracking 348 component may be configured to increment a counter associated with each block in response to the block being written and/or erased – Muchherla 0055], the translation map mapping [mapping 346 – Muchherla fig 3] a plurality of logical block addresses to a plurality of physical block addresses of the memory device [logical to physical block translation disclosed as “Logical block addressing is a scheme that can be used by a host for identifying a logical sector of data. For example, each logical sector can correspond to a unique logical block address (LBA). Additionally, an LBA may also correspond to a physical address.” – Muchherla 0028-0030 in view of Kotte 0089]; 
	determining that a criterion to perform a media management operation is satisfied [criteria/threshold to perform media management operation – Muchherla 0063], the media management operation to be performed on a block of the memory device [control wear leveling (garbage collection in view of Muchherla 0052 teaching “wear leveling may include garbage collection operations”) utilizing information that may be determined by the erase block tracking 348 component – Muchherla 0055]; 
	identifying a particular portion of the plurality of portions of the translation map based on the number of data access operations associated with each of the plurality of portions of the translation map [high access frequency blocks are identified for performing garbage collection – Kotte 0090, 0107-0108 in view of title/abstract teaching “prioritizing garbage collection and block allocation based on I/O history for logical address regions” further in view of Jang page VI-329 section B Garbage Collection Method]; and 
	identifying the block for performing the media management operation among a plurality of blocks of the memory device corresponding to the particular portion of the plurality of portions of the translation map [high access frequency blocks are identified for performing garbage collection – Kotte 0090, 0108 in view of title/abstract teaching “prioritizing garbage collection and block allocation based on I/O history for logical address regions” further in view of Jang page VI-329 section B Garbage Collection Method]; and
	performing the media management operation on the identified block [high access frequency blocks are identified for performing garbage collection – Kotte 0090, 0108 in view of title/abstract teaching “prioritizing garbage collection and block allocation based on I/O history for logical address regions” further in view of Jang page VI-329 section B Garbage Collection Method].
	Muchherla does not explicitly disclose identifying a block for performing the media management operation based on the number of data access operations. 	Nevertheless, in the same field of endeavor Kotte teaches prioritizing garbage collection and block allocation based on I/O history for logical address regions such that access frequency may be used as a basis for performing garbage collection or media management operations [Kotte 0090 in view of title/abstract].  Specifics of the prioritization and selection algorithm are not explicitly taught by Kotte, nevertheless in the same field of endeavor Jang teaches specifics of selecting blocks for garbage collection based on access metrics (Jang fig 3).  
	It would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to identify a block for performing a media management operation based on a number of data access operations in the invention of Muchherla as taught by Kotte/Jang because it would be advantageous for reducing the number of blocks that require garbage collection thus reducing the number of valid pages that need to be copied during garbage collection, thereby reducing write amplification and improving endurance of the storage device (Kotte 0090) and because it would be advantageous for improving wear leveling and decrease erase costs in the course of performing garbage collection operations (Jang abstract).  
	With respect to independent claims 10 and 14, as compared to claim 1 above, written/drafted using interchangeable terminology (media management vs migration vs garbage collection) it is noted that the most specific of these terms, garbage collection, has been addressed in the rejection rationale and it is understood that interchangeable terminology is accordingly coextensive in scope.  It is noted that if subsequent amendments cause the claim groups to diverge in scope, a restriction requirement will be necessary. 
	With respect to independent claim 10, since the instant claim is substantially similar in scope relative to claim 1, it is rejected according to substantially the same rationale as applied to claim 1, with minor differences considered.  The instant claim contains the following uniquely worded limitation:
	dividing, by a processing device, a translation table into a plurality of regions, the translation table mapping a plurality of logical block addresses to a plurality of physical block addresses of a memory device [Kotte 0084-0089];
	With respect to dependent claim 2, 11, 15 Muchherla/Kotte/Jang discloses wherein identifying the particular portion of the plurality of portions of the translation map based on the number of data access operations associated with each of the plurality of portions of the translation map comprises: identifying the particular portion of the plurality of portions of the translation map based on comparing the number of data access operations for each of the portion of the plurality of portions of the translation map [Kotte 0090 in view of title/abstract further in view of Jang page VI-329 section B Garbage Collection Method].
	With respect to dependent claim 3, 16 Muchherla/Kotte/Jang discloses wherein identifying the block for performing the media management operation among the plurality of blocks of the memory device corresponding to the particular portion of the plurality of portions of the translation map further comprises: identifying the block for performing the media management operation among the plurality of blocks of the memory device corresponding to the particular portion of the plurality of portions of the translation map based on an amount of valid data associated with each of the plurality of blocks of the memory device [By grouping together data associated with hot regions in the hot blocks, hot blocks will typically have more invalid pages due to the frequent updating of data in the hot regions, resulting in fewer valid pages that need to be copied in a garbage collection operation. By grouping together data from cold regions in the cold blocks, cold blocks will typically have more valid pages, due to the lower frequency of updates in the cold regions than the hot regions, and will be less likely to be selected for garbage collection, reducing the movement of cold data to new blocks. This localization of writes from hot regions to hot blocks and localization of writes from cold regions to cold blocks reduces the number of blocks that require garbage collection and reduces the number of valid pages that need to be copied during garbage collection, thus reducing write amplification and improving endurance of the storage device – Kotte 0090 further in view of Jang page VI-329 section B Garbage Collection Method].
	With respect to dependent claim 4, 17 Muchherla/Kotte/Jang discloses wherein the number of data access operations associated with the particular portion is less than the number of data access operations associated with other portions of the plurality of portions of the translation map [Jang page VI-329 section B Garbage Collection Method].
	With respect to dependent claim 5, 18 Muchherla/Kotte/Jang discloses maintaining a write counter to track a count of write operations performed using each portion of the plurality of portions of the translation map [since flash blocks cannot be overwritten and must be erased before being re-written, an erase count is understood to be substantially analogous to a write count since the two will be substantially identical (as evidenced by interchangeable use of program/erase count – Muchherla 0052, 0055). Performing GC on blocks having low erase/write count - Jang page VI-329 section B Garbage Collection Method].
	With respect to dependent claim 6, 19 Muchherla/Kotte/Jang discloses receiving a write request directed to a first logical block address associated with a first respective portion of the translation map [erase block tracking 348 component may be configured to increment a counter associated with each block in response to the block being written and/or erased – Muchherla 0055]; performing the write operation using a first physical block address of the memory device [circuitry in controller 208 may include control circuitry for controlling access across memory devices 210-1, 210-2, . . . , 210-N and/or circuitry for providing a translation layer (e.g., a flash translation layer) between host 202 and memory system 204 - Muchherla 0039; controller may be further configured to prioritize memory blocks for erasing and/or writing data based on the first and/or second erase counter - Muchherla 0070]; updating the translation map to map the first logical block address to the first physical block address on the first respective portion of the translation map [mapping 346 component that may be configured to control mapping of memory blocks in the memory device(s) Muchherla 0054 in view of 0058]; and updating a write counter of write operations performed using the first respective portion of the translation map [erase block tracking 348 component may be configured to increment a counter associated with each block in response to the block being written and/or erased – Muchherla 0055].
	With respect to dependent claim 7, 20 Muchherla/Kotte/Jang discloses  maintaining a read counter to track a count of read operations performed using each portion of the plurality of portions of the translation map [sequential read count 250 that is used for tracking a total number of sequential read requests from the region - Kotte  0072; sub-region counters 270 that are used for tracking a total number of times each sub-region (of a plurality of sub-regions in the region) is accessed – Kotte 0069].
	With respect to dependent claim 8 Muchherla/Kotte/Jang discloses receiving a read request directed to a second logical block address associated with a second respective portion of the translation map; performing the read operation using a second physical block address of the memory device corresponding to the second logical block address [circuitry in controller 208 may include control circuitry for controlling access across memory devices 210-1, 210-2, . . . , 210-N and/or circuitry for providing a translation layer (e.g., a flash translation layer) between host 202 and memory system 204 - Muchherla 0039 in view of Kotte 0069-0072]; and upon performing the read operation, updating a read counter of read operations performed using the second respective portion of the translation map [Kotte 0069-0072] .
	With respect to dependent claim 9 Muchherla/Kotte/Jang discloses wherein the criterion to perform the media management operation is satisfied when a number of available blocks to perform write operations is below a threshold number [garbage collection may be invoked in response to the free block count being reduced to below a threshold number of free blocks - Muchherla 0048]. 
	With respect to dependent claim 12 Muchherla/Kotte/Jang discloses wherein the metric satisfies the data migration criterion when the metric is below a threshold number of data access operations [Jang page VI-329 section B Garbage Collection Method].
	With respect to dependent claim 13 Muchherla/Kotte/Jang discloses wherein the first block has less amount of valid data compared to other blocks associated with the particular region [Generally, garbage collection is performed on erase blocks with the fewest number of valid pages for best performance and best write amplification - Kotte 0049]


Response to Arguments
Applicant's arguments have been fully considered but are not persuasive in view of the prior art. All claims pending in the instant application remain rejected. Please note that any rejections/objection not maintained from the previous Office Action have been rectified either by applicant's amendment and/or persuasive argument(s). 
Regarding applicant’s arguments on page 9 that the amended claim limitations are not taught by the cited art   [The examiner respectfully submits that amended grounds of rejection necessitated by amendments to the claims have rendered the remarks unpersuasive].
Any remaining arguments are understood to be predicated on the previous arguments being persuasive and thus are unpersuasive at least on dependency merits.
All remarks are understood to have been addressed herein and by the amended grounds of rejection.  If any issues remain which may be clarified by the examiner, the applicant is invited to contact the examiner to set up a telephone interview.
When responding to the office action, any new claims and/or limitations should be accompanied by a reference as to where the new claims and/or limitations are supported in the original disclosure.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARWAN AYASH at (571)270-1179.  The examiner may be reached via email at marwan.ayash@uspto.gov – provided that applicant files form PTO/SB/439 to authorize internet communication, found online at http://www.uspto.gov/sites/default/files/documents/sb0439.pdf   
The examiner can normally be reached 9a-730p M-R.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Rutz can be reached on 571-272-5535.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marwan  Ayash/ - Examiner - Art Unit 2133

/JARED I RUTZ/Supervisory Patent Examiner, Art Unit 2133